DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 25 April 2022 (“Response”).  
Claims 1–13 and 15–21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.
Mendes
Claim 10 is rejected under pre-AIA  35 U.S.C. § 102(a, b, and/or e) as being anticipated by Mendes (US 2013/0346305 A1).
As per claim 10, Mendes discloses a computer implemented method for conducting a purchase specific, single-use stored value card transaction, performed by computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method ([0070]–[0072]) comprising: 
receiving, by a first provider from a user, a purchase specific, single-use stored-value card issue request for a purchase transaction, wherein the purchase specific, single-use stored-value card issue request comprises user identification information ([0056]–[0057]; [0030] [0022]–[0023]; [0055]); 
issuing, by the first provider to the user, a purchase specific, single-use stored-value card, wherein the purchase specific, single-use stored-value card is unfunded and directly fundable with currency, wherein the purchase specific, single-use stored-value card is instantly issued and delivered to a user’s mobile application, and wherein the purchase specific, single-use stored-value card is only used for the purchase transaction ([0058]–[0059]; [0061] [0064]).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Mendes, in view of Hammad
Claims 1–9, 11–13, and 15–21 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mendes, in view of Hammad (US 2009/0271262 A1).
As per claim 11, Mendes discloses the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 10, further comprising:
receiving, by the first provider from the user via a merchant point of sale, a first authorization request for the purchase transaction ([0061]), wherein the first authorization request comprises the user identification information ([0061], 122); information identifying the purchase specific, single-use stored-value card ([0061], 118); and information identifying a purchase amount ([0061], 150; [0054], 150 includes “cost”);
[charging] 
receiving, by the first provider from the second provider, a response 
transmitting, by the first provider, an authorization response to the merchant point of sale; wherein the authorization response comprises information that the first redemption amount is funded from the first user redemption account ([0067]).
Although arguably inherent to Mendes charging a credit card provider or bank for the redemption amount, Mendes does not expressly disclose the charging of the predefined payment source includes “transmitting … a second authorization request; wherein the second authorization request comprises at least a portion of the user identification information and [the] first redemption amount,” as claimed, and the receiving the response, which indicates the purchase specific, single-use stored-value card will be funded for the purchase transaction, includes “a response to the second authorization request,” as claimed.
Hammad teaches the well-known charging a predefined payment source by “transmitting … a second authorization request; wherein the second authorization request comprises at least a portion of [ ] user identification information and a first redemption amount” ([0057]; [0026] [0027] [0049] [0056]), as claimed, and receiving a response, which indicates the redemption amount will be funded for the purchase transaction, the response includes “a response to the second authorization request” ([0061]), as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mendes to include charging the predefined payment source by transmitting a second authorization request (including a portion of user ID information, e.g., a PIN required by the payment source, as discussed by Mendes) to the payment source, and for the response to include a response to the second authorization request, as taught by Hammad, in order to implement the charging of a payment source in Mendes using well-known authorization request/response protocols, that is to provide the payment source (e.g., a bank aside from the payment processor 132) with necessary transaction parameters over a network so that the payment source can authorize/validate/authenticate the parameters of the transaction (e.g., amount, PIN, etc.) and to provide the payment processor 132 with a response, over the network, from the payment source, as is well-known in this art, so that assurance of payment from the payment source can be given to the vendor. 
Claims 1 and 12 contain language similar to claims 10–11 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1 and 12 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 2, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the purchase specific, single-use stored-value card issue request comprises information identifying a user’s unfunded single-use stored-value card application, wherein the user’s unfunded single-use stored-value card application is utilized by the processor of the first provider to associate the user with any unfunded purchase specific, single-use stored-value card issued to the user by the processor of the first provider (Mendes, [0022]–[0023] [0033] [0057]; fig. 1, 136).
As per claim 3, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 2 wherein the purchase specific, single-use stored-value card issue request further comprises information identifying the second provider (Mendes, [0022]–[0023] [0033] [0057]; fig. 1, 136).
As per claim 4, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the first provider determines whether the first authorization request is a valid user transaction by comparing the user identification information and the information identifying the purchase specific, single-use stored-value card to data maintained in a first provider database (Mendes, at least [0062]).
As per claim 5, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the purchase specific, single-use stored-value card issue request and the first authorization request are received by the processor of the first provider contemporaneously with a purchase request by the user (Mendes, [0022]; at least figs. 3–4 and description thereof).
As per claim 6, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the purchase specific, single-use stored-value card issue request and the first authorization request are not received by the processor of the first provider contemporaneously with a purchase request by the user (Mendes, [0022]; at least figs. 3–4 and description thereof).
As per claim 7, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the first provider is a purchase specific, single-use stored-value card issuer, a purchase specific, single-use stored-value card authorizer, a purchase specific, single-use stored-value card processor, a purchase specific, single-use stored-value card funding source, or combinations thereof (Mendes, 132).
As per claim 8, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the second provider is a bank account, a credit card account, a stored-value account, an intermediary application or gateway linked to the bank account, the credit card account, the stored-value account, or combinations thereof (Mendes, at least [0031] predefined payment source, e.g., credit card account, provided by a bank or financing company).
As per claim 9, Mendes and Hammad teach the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 further comprising: transmitting, by the processor of the first provider to a third provider, a third authorization request; wherein the third authorization request comprises at least a portion of the user identification information and a second redemption amount, wherein the third provider maintains a second user redemption account associated with the user and the third provider; receiving, by the processor of the first provider from the third provider, a response to the third authorization request; and transmitting, by the processor of the first provider, the authorization response to the merchant point of sale; wherein the authorization response comprises the second redemption amount and wherein the second user redemption account will be decremented in amount corresponding to the second redemption amount (Hammad, [0049] [0056] [0057] [0061]; [0026] [0027]). 
Claims 13 and 15–21 contain language similar to claims 1–12 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 13 and 15–21 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685